Citation Nr: 1724201	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  15-00 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to secondary service connection for a heart disability, to include hypertension and ischemic heart disease, due to claimed PTSD.


REPRESENTATION

Appellant represented by:	David Bander, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cornish,  Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 1978.  He served in the Navy and subsequently the Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2014 and June 2014 rating decisions from the Department of Veteran Affairs (VA) Manchester Regional Office (RO) in New Hampshire.  The March 2014 rating decision denied service connection for PTSD.  The June 2014 rating decision denied service connection for a heart condition secondary to PTSD.  The claims were merged in July 2015.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2015.  A transcript of the hearing is of record.   

Since the evidence of record demonstrates the presence of more than one heart condition the Board has expanded the issue on appeal to include consideration of whether service connection may be awarded for any heart disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).





REMAND

The Veteran contends he has PTSD as a result of participation in a mission to Lebanon in 1976 to evacuate American citizens.  The Veteran and his representative contend that he is entitled to a VA examination.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed PTSD symptoms.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The elements of McLendon are met in this case with respect to the Veteran's claim.  

A September 17, 2013 mental health diagnostic study note indicated the Veteran might have PTSD under the DSM-IV based on the Veteran's self-report.  The diagnostic study consisted of a seventeen question checklist about a "stressful military experience."   The Veteran reported the in-service event of being a part of a Navy convoy sent to Lebanon to evacuate American citizens.  The Veteran also reported that a friend he grew up with committed suicide after two years in the service.  The VA psychologist, Dr. J.D., noted that the Veteran teared up when discussing the suicide event.  The Veteran reported problems sleeping.  He stated he had nightmares that woke him up and he physically lashed out and screamed during sleep.  He also reported having nightmares of other people dying.  The Veteran was assessed as having a GAF score of 50.  He was also diagnosed with alcohol abuse, in early full remission.

The Veteran continued individual therapy with this psychologist and PTSD remained listed under the assessment section of her notes.  However, the record does not contain a formal assessment or diagnosis of PTSD.  In an October 2013 treatment note the Veteran stated he was, "knocked out more than once by explosions" and "buildings were being blown around them."  In a July 2014 treatment note the Veteran brought up his PTSD symptoms in relation to military service again.  He stated he avoided news, military shows, swimming, and crowds.  The Veteran stated he had nightmares and isolates himself.  The Veteran stated he only slept three to four hours and wakes up two or three times a night.  The Veteran told his psychologist the suicide of a shipmate happened in 1978.  VA treatment records show the Veteran continued therapy through 2014.

At his August 2015 hearing, the Veteran testified that at the time none of the sailors knew why they were on a mission to Lebanon.  He testified that he and the other sailors were scared they would be attacked, despite not being a part of the Lebanese civil war.  The Veteran stated that once they got there, he could see mortar fire and heard gunshots.  He described it as, "like really the Fourth of July."  The Veteran stated that his ship was a part of a five to six ship convoy sent to the region.  His ship was located two hundred yards from the shore of Lebanon.  At the hearing the Veteran stated that he currently experiences problems sleeping, keeping a job, and a fear of water.  The Veteran also stated that if he hears gunshots he ducks. 

The Veteran's VA treatment records and statements indicate that the Veteran's reported PTSD symptoms may be related to military service.  The requirement to secure a VA medical examination is a low bar.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's assertions are sufficient to meet this low bar and trigger VA's duty to provide an examination.

Based on the foregoing, it is not entirely clear whether the Veteran has a diagnosis of PTSD related to an in-service stressor.  Therefore, a VA examination is necessary to decide the claim.

Concerning the claim for service connection for a heart condition, the Veteran has specifically argued that his heart condition is related to his PTSD.  Thus, any potential decision on the claim for PTSD may affect the claim for the heart condition.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of the claim for service connection for a heart condition must therefore be deferred until the intertwined issue is resolved or prepared for appellate consideration. See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine and clarify the nature and etiology of the Veteran's claimed psychiatric disorders, to include PTSD. The claims file and a copy of this remand should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

State whether the Veteran meets the criteria for a diagnosis of PTSD.  If PTSD is diagnosed, offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that PTSD is related to the Veteran's military service.  Please specifically identify the particular stressor(s) upon which the diagnosis is predicated.

For each psychiatric disability entity other than PTSD diagnosed state whether it is at least as likely as not (a 50% or better probability) etiologically related to the Veteran's service.

A complete rationale for all opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing any other indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



